             Case 3:20-cv-00524-LRH-WGC Document 13 Filed 02/05/21 Page 1 of 4



 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5       ASHENAFI GERRE ABERHA,                                Case No. 3:20-cv-00524-LRH-WGC
 6                                          Petitioner,
               v.                                                            ORDER
 7
         WILLIAM GITTERE, et al.,
 8
                                         Respondents.
 9

10            This habeas matter is before the Court on Petitioner Ashenafi Gerre Aberha’s renewed
11   Motion for Appointment of Counsel (ECF No. 11).
12            There is no constitutional right to appointed counsel in a federal habeas corpus proceeding.
13   Luna v. Kernan, 784 F.3d 640, 642 (9th Cir. 2015) (citing Lawrence v. Florida, 549 U.S. 327,
14   336–37 (2007)). The Criminal Justice Act (CJA), 18 U.S.C. § 3006A, allows an indigent petitioner
15   to request appointed counsel to pursue habeas relief. Id. § 3006A(a)(2)(B). The decision to
16   appoint counsel is generally discretionary. Id. § 3006A(a)(2) (authorizing appointment of counsel
17   “when the interests of justice so require”). However, counsel must be appointed if the complexities
18   of the case are such that denial of counsel would amount to a denial of due process, and where the
19   petitioner is so uneducated that he is incapable of fairly presenting his claims. LaMere v. Risley,
20   827 F.2d 622, 626 (9th Cir. 1987); Brown v. United States, 623 F.2d 54, 61 (9th Cir. 1980).
21            Aberha’s petition challenges a conviction and sentence imposed by the Eighth Judicial
22   District Court for Clark County (“state court”). State of Nevada v. Aberha, Case No. C-13-291183-
23   1. 1 His first motion requesting the appointment of federal habeas counsel was submitted on a
24   prison form with no case-specific facts to justify the appointment counsel. (See ECF No. 1-2.)
25   The Court denied the motion, finding that Aberha demonstrated sufficient ability to write and
26
     1
27    The Court takes judicial notice of the online docket records of the Eighth Judicial District Court and
     Nevada appellate courts, which are accessible at www.clarkcountycourts.us/Anonymous/default.aspx and
28   http://caseinfo.nvsupremecourt.us/public/caseSearch.do.



                                                          1
           Case 3:20-cv-00524-LRH-WGC Document 13 Filed 02/05/21 Page 2 of 4



 1   articulate his claims, the petition is sufficiently clear in presenting his claims, and the issues in this

 2   case are not particularly complex. (ECF No. 8 at 2.) Accordingly, he did not establish that the

 3   interests of justice required the appointment of counsel. (Id.)

 4           Aberha’s renewed motion provides significant facts supporting his request. (ECF No. 11

 5   at 3–4.) The motion states that he is from Ethiopia, he did not attend school in the United States,

 6   he needed an interpreter in the state court proceedings based on his limited understanding of the

 7   English language, and his filings in this case were written with the assistance of another inmate.

 8   Given these circumstances, Aberha once again asks for appointed counsel.

 9           Upon review of the state court record, as well as the new details provided in the renewed

10   motion, the Court finds that a denial of counsel would amount to a denial of due process. The state

11   court record shows that Aberha’s criminal proceedings were paused for multiple competency

12   evaluations and he was treated at Lakes Crossing for several months pursuant to an order of

13   commitment. Additionally, his English language limitations required the use of an interpreter at

14   each court appearance and the trial. Aberha’s possible mental health issues, limited education and

15   understanding of the English language, inability to articulate his claims without inmate assistance,

16   and lengthy prison sentence collectively demonstrate that this is a complex case and inmate

17   assistance is unlikely to prevent the denial of due process.

18           The CJA provides that a habeas petitioner must demonstrate financial eligibility in all

19   circumstances where the court appoints counsel. 18 U.S.C. § 3006A(a)(1) (counsel “shall be

20   provided for any financially eligible person” (emphasis added)). 2 Here, the Court denied Aberha’s

21   Application to Proceed In Forma Pauperis (“IFP”) (ECF No. 1) based on the amount of money in

22   his inmate trust account and average monthly deposits. (ECF No. 4.) However, his ability to pay

23   the $5.00 filing fee does not show that he can afford counsel to litigate this case. For the purposes

24
             2
25            A petitioner must maintain financial eligibility during the entire representation:
             If at any time after the appointment of counsel the United States magistrate judge or the
26           court finds that the person is financially able to obtain counsel or to make partial payment
             for the representation, it may terminate the appointment of counsel or authorize payment
27           as provided in subsection (f), as the interests of justice may dictate….
28   18 U.S.C. § 3006A(c).



                                                          2
           Case 3:20-cv-00524-LRH-WGC Document 13 Filed 02/05/21 Page 3 of 4



 1   of appointing counsel under the CJA, the Court finds that Aberha’s IFP application sufficiently

 2   demonstrated financial eligibility.

 3          The Court thus grants Aberha’s renewed motion and provisionally appoints the Federal

 4   Public Defender’s Office as counsel. Accordingly, Respondents’ response deadline is vacated and

 5   a briefing schedule will be entered after counsel makes an appearance.

 6          IT IS THEREFORE ORDERED:

 7          1. Petitioner Ashenafi Gerre Aberha’s renewed Motion for Appointment of Counsel (ECF

 8              No. 11) is GRANTED.

 9          2. The deadline for Respondents to respond to Aberha’s Petition for Writ of Habeas

10              Corpus (ECF No. 9) is VACATED pending further order of the Court.

11          3. The Federal Public Defender is provisionally appointed as counsel and will have 30

12              days to undertake direct representation of Aberha or to indicate the office’s inability to

13              represent Aberha in these proceedings. If the Federal Public Defender is unable to

14              represent Aberha, the Court will appoint alternate counsel. The counsel appointed will

15              represent Aberha in all federal proceedings related to this matter, including any appeals

16              or certiorari proceedings, unless allowed to withdraw. A deadline for the filing of an

17              amended petition and/or seeking other relief will be set after counsel has entered an

18              appearance. The Court anticipates a deadline of approximately 90 days from entry of

19              the formal order of appointment.

20          4. Any deadline established and/or any extension thereof will not signify any implied

21              finding of a basis for tolling during the time period established. Aberha at all times

22              remains responsible for calculating the running of the federal limitation period and

23              timely presenting claims. That is, by setting a deadline to amend the petition and/or by

24              granting any extension thereof, the Court makes no finding or representation that the

25              petition, any amendments thereto, and/or any claims contained therein are not subject

26              to dismissal as untimely. See Sossa v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).

27   ///

28   ///


                                                      3
     Case 3:20-cv-00524-LRH-WGC Document 13 Filed 02/05/21 Page 4 of 4



 1   5. The Clerk of Court is instructed to send a copy of this order to the pro se petitioner, the

 2      Nevada Attorney General, the Federal Public Defender, and the CJA Coordinator for

 3      this division.

 4   DATED this 5th day of February, 2021.
 5

 6
                                                   LARRY R. HICKS
 7                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               4
